Citation Nr: 1117884	
Decision Date: 05/10/11    Archive Date: 05/17/11

DOCKET NO.  09-40 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for degenerative disc disease of the lumbar spine.

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

T.C. Blake, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1993 to July 1994 and October to November 1996.  He also served in the Army National Guard with a period of active duty from May 2006 to September 2007.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Detroit, Michigan, Department of Veterans Affairs (VA) Regional Office (RO), which in pertinent part, granted service connection for degenerative disc disease of the lumbar spine and assigned a 10 percent disability rating, effective September 14, 2007.  

The Board notes that the April 2008 rating decision also denied entitlement to service connection for bilateral hearing loss and tinnitus.  In an October 2009 substantive appeal, via a VA Form 9, the Veteran limited his appeal to the issue of entitlement to an initial evaluation in excess of 10 percent for degenerative disc disease of the lumbar spine.  To the extent that both the June 2010 supplemental statement of the case (SSOC) October 2010 informal hearing presentation by the Veteran's representative's listed the issues of service connection for bilateral hearing loss and tinnitus, the Board finds it does not have jurisdiction over these issues as they are not in appellate status.  See 38 C.F.R. § 20.200 (2010).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The record as it stands is currently inadequate for the purpose of rendering a fully informed decision as to the claims on appeal.  Where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order for VA to fulfill its statutory duty to assist the Veteran to develop the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

The Veteran claims that his service-connected degenerative disc disease of the lumbar spine is worse than the current 10 percent evaluation contemplates and contends that a higher evaluation is warranted.  

In February 2008, the Veteran was afforded a VA general medical/spine examination for his back disability.  The Veteran complained of lower back pain located on the tailbone which radiates into the upper lower back, as well as down the posterior right leg and stops above the knee.  He noted that his tailbone feels like it is on fire most of the time, and he experiences lower back discomfort after driving, sitting for an extended period, or walking about for about 100 yards.  He underwent physical therapy for two to three weeks but did not find it very helpful.  The Veteran also denied a seizure disorder, stroke, fainting, or blackouts.

Following the examination, the VA examiner noted the Veteran's discomfort in the lower back at 45 degrees on the right and that the Veteran denied radiation.  The Veteran exhibited forward flexion to 90 degrees with pain at 40 degrees and very cautious slow movement throughout, and extension to 25 degrees with pain.  The Veteran also displayed right lateral rotation and bending to 30 degrees.  There was a mild decrease in range of motion after repetitive use of the back, which lasted for several seconds.  The VA examiner also noted November 2007 magnetic resonance image (MRI) results which revealed normal vertebral body height, alignment, mineralization, and disc spaces, as well as sharply defined sacroiliac joints.  

VA outpatient treatment records dated from October 2007 to January 2008 reflect the Veteran's ongoing complaints for his service-connected back disability.  More recently, a May 2009 record contains updated MRI results which revealed degenerative changes including L5-S1 posterior disc protrusion, which appears to abut the S1 nerve roots, and L4-5 left central posterior disc protrusion with contact of the left L5 nerve root.  In an April 2009 discharge record from the Veteran's hospitalization for his service-connected PTSD, it was noted that a physical examination revealed a moderate to severe decreased range of motion with flexion at the waist and a moderate decreased range of motion with lateral bending at the waist towards the right and the left.  

Furthermore, the Veteran asserted in a February 2009 notice of disagreement (NOD) that his service-connected back disability "greatly affected [his] daily quality of life and causes [him] continual pain."  The Veteran's representative also asserted in a July 2010 VA Form 646, that the February 2008 VA examination report failed to address the Veteran's radicular symptoms. 

Review of the record indicates that the Veteran's last, and only, VA examination for his back disability was in February 2008.  The record reflects that the Veteran has not been afforded a more recent VA examination to assess the current severity of his service-connected back disability, and recent VA outpatient treatment records and statements from the Veteran suggest that his back disability has worsened.  The Board finds that further examination is required so that the decision is based on a record that contains a current examination.  An examination too remote for rating purposes cannot be considered 'contemporaneous.'  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  See also Suttman v. Brown, 5 Vet. App. 127, 138 (1993); Green (Victor) v. Derwinski, 1 Vet. App. 121, 124 (1991) (where the record does not adequately reveal the current state of that disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination).

Turning to the claim for a TDIU, in Rice, the Court held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  Upon review of the record, the Board notes that in the October 2009 substantive appeal, the Veteran reported he cannot find an employer that will accept his service-connected back disability.  He also submitted an October 2009 statement from a potential employer which reported that the Veteran is seeking employment as a nursing assistant and "does not meet the physical requirements of the position based on his medical history and physical objective evidence," which includes the "back pain with radicular symptoms . . . [and] a disc L4-L5 herniation with degenerative changes and spinal stenosis."  Furthermore, the Veteran reported to the February 2008 VA examiner that since leaving service in September 2007, he has drawn from unemployment every two weeks and is not working.    

As such, the issue of entitlement to TDIU is raised by the record and the issue is properly before the Board.  The Board is remanding this matter for further development consistent with the United States Court of Appeals for Veterans Claims (Court) decision in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a TDIU as a result of that disability is warranted.  

Therefore, in order to give the Veteran every consideration with respect to the present appeal and to ensure due process, this matter is REMANDED for the following actions:  
	
1.  Obtain and associate with the claims file all outstanding records of treatment pertaining to the Veteran's service-connected back disability from the Battle Creek VA Medical Center from January 2008 to the present.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran should be informed in writing.

2.  Send the Veteran additional VCAA notice as to the issue of entitlement to a TDIU.  All notification requirements and development procedures contained in 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2010); 38 C.F.R. §§ 3.102, 3.159 (2010), must be fully met.

3.  Schedule the Veteran for the appropriate VA examination to determine the current severity and impairment of his service-connected back disability.  The claims file must be made available to the VA examiner in conjunction with the examination.  Any and all indicated evaluation studies and tests, deemed necessary by the examiner, should be accomplished.  Range of motion studies should be accomplished.  The VA examiner should identify the existence, and frequency or extent, as appropriate, of all neurological symptoms associated with the Veteran's back.  The examiner should indicate whether the Veteran's service-connected back disability prevents him from securing or maintaining substantially gainful employment.

The VA examiner should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the back.  The examiner should express any such additional functional loss in terms of additional degrees of limited motion of the lumbar spine.  The examiner should also indicate whether there is any ankylosis of the lumbar spine, and if so, whether such is favorable or unfavorable, and the extent of such ankylosis.  Finally, the examiner should provide an opinion as to the duration of incapacitating episodes of intervertebral disc syndrome that the Veteran has experienced during the past 12 months, and the evidence used to form that opinion.  The opinion should also reflect that a review of the claims file has been accomplished.  

4.  Thereafter, the issues on appeal should be readjudicated.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.
 
Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in this case.  The appellant need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


